       Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 1 of 27



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                     :
CHRISTINA E. MELENDEZ,               :
                                     :
                                     :
     plaintiff,                      :
                                     :
v.                                   :   CASE NO. 3:19-cv-0732(RAR)
                                     :
NANCY A. BERRYHILL, 1                :
ACTING COMMISSIONER OF               :
SOCIAL SECURITY,                     :
                                     :
     defendant.                      :



                       RULING ON PENDING MOTIONS

       Christina E. Melendez (“plaintiff”) appeals the final

decision of the Commissioner of Social Security (“the

Commissioner”) pursuant to 42 U.S.C. § 405(g).          The Commissioner

denied plaintiff’s application for Social Security Disability

Benefits in a decision dated April 9, 2019.         Plaintiff timely

appealed to this Court.      Currently pending are plaintiff’s

motion for an order reversing or remanding her case for a new

hearing (Dkt. #18-2) and defendant’s motion to affirm the

decision of the Commissioner.       (Dkt. #20-1.)




1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party to this action automatically.
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 2 of 27



     For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is DENIED and the

Commissioner’s motion to affirm is GRANTED.

                               STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be


                                   2
      Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 3 of 27



sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.        Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”       Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).         Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”     Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to individuals who have a disability.        42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”           42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the SSA, the Administrative Law

Judge (“ALJ”) must follow a five-step evaluation process as

promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If

                                    3
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 4 of 27



     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                         PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II and Title XVI on April 28, 2015.           (R. 499, 503.) 4

Plaintiff alleged a disability onset date of April 2, 2012.            (R.



the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the
Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
        Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 5 of 27



499.)    At the time of application, plaintiff alleged that she

suffered from fibromyalgia, obesity, migraines, and depression.

(R. 204.)    The initial application was denied on September 21,

2015, and again upon reconsideration on March 31, 2016.            (R.

264–267, 279–281).      Plaintiff then filed for an administrative

hearing which was held by ALJ John Aletta on July 3, 2018.               (R.

163-196.)    The ALJ issued an unfavorable decision on August 1,

2018.    (R. 138–155.)    Plaintiff filed a request for review with

the Appeals Council and the Decision Review Board denied

plaintiff’s request for review on April 9, 2019.           (R. 1–4.)

Plaintiff then filed this action seeking judicial review.            (Dkt.

#18-2.)

                                 DISCUSSION

     Plaintiff asserts that the ALJ failed to develop the record

and improperly examined plaintiff’s symptoms of pain and

fibromyalgia; and the ALJ’s step five findings are unsupported

by substantial evidence.       (Pl. Br. 1, 11, 14.)      Based on the

following, the Court finds that the ALJ did not fail to develop

the record, the ALJ properly examined plaintiff’s pain and

fibromyalgia, and that the ALJ’s step five findings are

supported by substantial evidence.         The Court therefore affirms

the ALJ’s decision.




                                      5
       Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 6 of 27



  I.     The ALJ Did Not Fail to Develop the Record

       Plaintiff asserts that ALJ failed to develop the record by

not requesting medical source statements from plaintiff’s

treating physicians, Doctors Choudhari, Memet, Sheth, Molla, and

Rho.    (Pl. Br. 1–2.)   The Court disagrees.

       An ALJ has an affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”    Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d

Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,

83-84 (2d Cir. 2015).     “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”    Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v.

Chater, 94 F.3d 34, 37–38 (2d Cir. 1996)).

       A court must remand “where ‘the medical records obtained by

the ALJ do not shed any light on the [claimant's RFC], and

[where] the consulting doctors did not personally evaluate’ the

claimant.”    Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019

WL 1199393, at *11 (D. Conn. Mar. 14, 2019) (quoting Guillen v.

Berryhill, 697 F. App'x 107, 108-09 (2d Cir. 2017) (summary

order)).    “The record is insufficient when ‘[t]he medical

records discuss [the claimant’s] illnesses and suggest treatment


                                     6
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 7 of 27



for them, but offer no insight into how [the] impairments affect

or do not affect [the claimant’s] ability to work, or [his]

ability to undertake the activities of daily life.’”         Martinez,

2019 WL 1199393, at *11 (alterations in original) (quoting

Guillen, 697 F. App'x at 109).

     The ALJ is not required to acquire an opinion from the

plaintiff’s treating source where the ALJ’s opinion is

consistent with a consultative examiner and “the ALJ also [has]

all of the treatment notes from” the plaintiff’s treating

physician.   Pellam v. Astrue, 508 Fed. Appx. 87, 89–90 (2d Cir.

2013).

     Plaintiff asserts that her medical records from the

relevant period were insufficient for the ALJ to rely on in

formulating plaintiff’s RFC.     (Pl. Br. 5–6.)    As a result,

plaintiff asserts there was an obvious gap in the record

requiring the ALJ to request medical source statements from

plaintiff’s treating physicians.       (Pl. Br. 6.)

     In Martinez, the court determined that the record was

sufficient for the ALJ to make as determination as to the

plaintiff’s RFC despite the lack of opinions from plaintiff’s

treating physicians.    Martinez, 2019 WL 1199393, at *11–12.         The

ALJ relied on consultative reports and the record to support his

conclusions.   Id.   While no treating physicians opined on

plaintiff’s limitations, the court determined that the notations


                                   7
      Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 8 of 27



from plaintiff’s multiple physicians indicating that plaintiff’s

improvements and the effect of the pain on plaintiff’s range of

motion in the “extensive and voluminous medical record” were

sufficient.   Id. at *12

     As in Martinez, the ALJ Aletta relied on consultative

reports and an extensive and voluminous medical record filled

with notations by plaintiff’s treating physicians detailing

plaintiff’s physical abilities.      Despite plaintiff’s continual

reports of pain, plaintiff’s treating physicians routinely

documented that plaintiff did not appear in distress and had a

normal strength, gait, range of motion, and normal neurological

exams even while in pain.     (R. 940, 943, 947, 954, 958, 959,

961, 965, 967, 968, 984, 986, 989, 1063, 1142, 1190, 1213, 1218,

1302, 1321, 1355, 1389.)     Plaintiff’s physicians also noted

improvement in plaintiff’s pain.        (R. 704, 722, 776, 782, 938,

945, 949, 961, 963, 986, 1063, 1145, 1146, 1150, 1156, 1160,

1390.)

     The record also reflects on plaintiff’s ability to work and

participate in activities of daily living.        Plaintiff reported

to Dr. Rho that while she experienced pain in her lower

extremities, she stands all day while working as a cashier. 5          (R.


5 Plaintiff’s medical records indicate that she told her
physicians that she was working at times during the relevant
period. (R. 699.) However, the Court does not opine the effect
of these statements on the ALJ’s determination that plaintiff

                                    8
        Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 9 of 27



699.)    Plaintiff’s physicians routinely recommended more

physical exercise and plaintiff made strides in becoming more

active, which included joining Girl Scouts and walking more.

(R. 943, 945, 962, 1146.)       Plaintiff also indicated that she

cares for her father.      (R. 178.)

     While plaintiff’s physicians occasionally noted a decreased

range of motion, plaintiff repeatedly reported that she was not

in pain and her doctors determined her fibromyalgia was in

remission.     (R. 726, 728, 1142, 1144, 1160.)       While plaintiff

reported symptoms of pain after her fibromyalgia was noted as

being in remission, plaintiff’s physician noted that this

occurred after plaintiff discontinued her medication for seven

months despite the fact that it had been highly effective.               (R.

1386–91.)

         The ALJ assigned partial weight to the opinions of

consultative physicians, Doctors Brown and Ellis.           (R. 151.)

Dr. Brown opined that plaintiff’s assertions about the

intensity, persistence, and functionally limiting effects of her

symptoms were not substantiated by the medical evidence and were

only partially credible.       (R. 212.)    Dr. Brown also opined that

plaintiff could occasionally lift twenty pounds, frequently lift



had not engaged in substantially gainful activity past her onset
date. That issue is not before the Court. Rather, the Court
merely examines whether the statements tend to support the ALJ’s
RFC determination.

                                       9
        Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 10 of 27



ten pounds, stand or walk for a total of six hours in an eight-

hour workday, and had an unlimited ability to push and pull.

(R. 212–213.)      Dr. Brown further opined that plaintiff could

frequently climb ramps, stoop, kneel, and crouch; occasionally

climb ladders and crawl; and had an unlimited ability to

balance.     (R. 213.)

     Dr. Ellis opined similar limitations except that he

determined that plaintiff could only occasionally climb ramps,

stoop, kneel, crouch, and crawl; never climb ladders; and could

frequently balance.       (R. 242.)   The ALJ’s RFC determination is

consistent with the opinions of both Doctors Brown and Ellis and

notably, is more restrictive than the Dr. Brown’s opinion.                (R.

147.)    The ALJ’s RFC determination is also consistent with the

medical evidence which demonstrates her abilities to undertake

work and activities of daily living.

     The Court rejects plaintiff argument that her obesity and

fibromyalgia form a complex intersection of symptoms the effects

of which the ALJ could not possibly understand without a formal

opinion from plaintiff’s treating physician.           (Pl. Br. 6–7.)      As

noted above, plaintiff’s treating physicians routinely noted

plaintiff’s physical capabilities in conjunction with

plaintiff’s obesity and pain.

     The Court also rejects plaintiff’s assertion that the ALJ

improperly rejected plaintiff’s testimony describing far less


                                      10
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 11 of 27



physical capabilities.    (Pl. Br. 7.)    As noted above, the ALJ

found plaintiff’s statements to be inconsistent with the record

and both Doctors Brown and Ellis opined that plaintiff’s

statements were not entirely credible.       (R. 148, 212, 241.)

Regardless, the issue of whether the ALJ failed to develop the

record is not dependent on plaintiff’s testimony.         Rather, the

Court is to examine the medical evidence and determine if there

was a gap in the record.    See Tankisi v. Comm'r of Soc. Sec.,

521 Fed. Appx. 29, 34 (2d Cir. 2013).

     The medical records were sufficient for the ALJ to

determine plaintiff’s RFC.     Thus, there was no obvious gap in

the record and the ALJ was not obligated to request an opinion

from plaintiff’s treating sources.      Therefore, the ALJ did not

fail to develop the record.

  II.   The ALJ Properly Evaluated Plaintiff’s Claims of Pain and
        Fibromyalgia

     Plaintiff asserts that the ALJ improperly evaluated her

symptoms of pain and her fibromyalgia.       Plaintiff argues that

the ALJ applied an incorrect standard of review when examining

plaintiff’s symptoms and therefore the Court must reverse.             The

Court disagrees.

     “The regulations provide a two-step process for evaluating

a claimant’s assertions of pain and other limitations.         At the

first step, the ALJ must decide whether the claimant suffers



                                   11
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 12 of 27



from a medically determinable impairment that could reasonably

be expected to produce the symptoms alleged.”        Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2011) (citing 20 C.F.R. § 404.1529(b)).

“If the claimant does suffer from such an impairment, at the

second step, the ALJ must consider ‘the extent to which [the

claimant's] symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence’ of

record.”   Genier, 606 F.3d at 49 (alterations in original)

(quoting 20 C.F.R. § 404.1529(b)).

     “In determining whether [an individual is] disabled, [the

ALJ will] consider all [of an individual’s] symptoms, including

pain, and the extent to which [his or her] symptoms can

reasonably be accepted as consistent with the objective medical

evidence and other evidence.”     20 C.F.R. § 404.1529(c).       While

statements of pain are insufficient, an ALJ may not reject

statements of intensity and persistence of pain or other

symptoms affecting an individual’s ability to work because of a

lack of substantiating medical evidence.       Id. at §

404.1529(c)(2).

     Plaintiff argues that the ALJ improperly evaluated her

claims of pain by not accepting them as completely true as to

the extent plaintiff alleges.     (Pl. Br. 12.)     Plaintiff asserts

that there is no medical evidence that refutes her pain and

therefore her testimony should have been accepted as credible.


                                   12
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 13 of 27



(Pl. Br. 13.)   Plaintiff is incorrect.      As noted above, the ALJ

is required to follow a two-step process and the ALJ “is not

required to accept the [plaintiff’s] subjective complaints

without question; he may exercise discretion in weighing the

credibility of the [plaintiff’s] testimony in light of the other

evidence in the record.”     Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing Marcus v. Califano, 615 F.2d 23, 27 (2d Cir.

1979)).

     At step one, the ALJ determined that plaintiff suffered

from a number of severe impairments that could reasonably be

expected to produce the symptoms alleged: fibromyalgia,

polyarthropathy, seronegative inflammatory osteoarthritis,

obesity, and depressive disorder.       (R. 143, 148.)    At step two,

however, the ALJ determined that plaintiff’s statements

regarding the intensity, persistence, and limiting effect of

these symptoms were not entirely consistent with the medical

evidence.   (R. 148.)

     The ALJ examined plaintiff’s statements and the extent to

which they were consistent with the objective medical evidence

and other evidence.     As the ALJ noted, plaintiff asserted that

she is unable to work due to problems with sitting, standing,

and holding items.    (R. 148, 173.)     Plaintiff testified that she

is unable to hold a basket, a five-pound bag of potatoes, or a

gallon of milk.   (R. 177.)    Plaintiff further testified that she


                                   13
        Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 14 of 27



has difficulty walking long distances and must sit after fifteen

to twenty minutes of walking.        (R. 177–178.)     Plaintiff later

asserted that she needs to sit after just five minutes of

standing or walking.       (R. 179.)

       Despite plaintiff’s testimony that she cannot stand or walk

for longer than five minutes, plaintiff reported to Dr. Rho that

while she experienced pain in her lower extremities, she stands

all day while working as a cashier.         (R. 699.)    Further,

plaintiff’s physicians routinely recommended more physical

exercise and plaintiff made strides in becoming more active,

which included joining Girl Scouts and walking more.            (R. 943,

945, 962, 1146.)

        Despite plaintiff’s continual reports of pain, plaintiff’s

treating physicians routinely documented that plaintiff did not

appear in distress and had a normal strength, gait, range of

motion, and normal neurological exams even while in pain.             (R.

940, 943, 947, 954, 958, 959, 961, 965, 967, 968, 984, 986, 989,

1063, 1142, 1190, 1213, 1218, 1302, 1321, 1355, 1389.)

Plaintiff’s physicians also noted the improvement in plaintiff’s

pain.    (R. 704, 722, 776, 782, 938, 945, 949, 961, 963, 986,

1063, 1145, 1146, 1150, 1156, 1160, 1390.)          Finally, plaintiff

cared for her father by preparing his food for him.            (R. 178–

79.)




                                       14
       Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 15 of 27



       Substantial evidence supports the ALJ’s determination that

the plaintiff’s statements concerning the intensity,

persistence, and limiting effect of her symptoms are not

entirely consistent with the record.        As the ALJ properly

followed the two-step procedure for evaluating plaintiff’s pain

and substantial evidence supports his analysis, the ALJ did not

improperly evaluate plaintiff’s pain.

       Plaintiff further argues that there is a heightened

standard when examining plaintiff’s fibromyalgia which requires

an examination of all her symptoms in combination.           (Pl. Br.

13.)    Plaintiff asserts that Social Security Ruling (“SSR”) 12-

2p creates this heightened standard.        SSR 12-2p, 2012 SSR LEXIS

1.   Plaintiff’s assertion is incorrect.

       SSR 12-2p uses almost the identical standard as indicated

above.    SSR 12-2p provides, “[h]ow do we evaluate a person's

statements about his or her symptoms and functional limitations?

We follow the two-step process set forth in our regulations and

in SSR 96-7p.”     Id. at *14.    “First step of the symptom

evaluation process.      There must be medical signs and findings

that show the person has [a medically determinable impairment]

which could reasonably be expected to produce the pain or other

symptoms alleged.”     Id. at *14.     At step two, the ALJ will

       then evaluate the intensity and persistence of the person's
       pain or any other symptoms and determine the extent to
       which the symptoms limit the person's capacity for work. If


                                     15
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 16 of 27



     objective medical evidence does not substantiate the
     person's statements about the intensity, persistence, and
     functionally limiting effects of symptoms, [the ALJ will]
     consider all of the evidence in the case record, including
     the person's daily activities, medications or other
     treatments the person uses, or has used, to alleviate
     symptoms; the nature and frequency of the person's attempts
     to obtain medical treatment for symptoms; and statements by
     other people about the person's symptoms. . . . [W]e will
     make a finding about the credibility of the person's
     statements regarding the effects of his or her symptoms on
     functioning.

Id. at *14–15.

     Clearly, no greater standard of review was created for

plaintiff’s fibromyalgia.     Rather, the same standard applies to

plaintiff’s pain regardless of whether it is brought on by

fibromyalgia or some other impairment.       Therefore, the ALJ’s

examination of plaintiff’s pain and fibromyalgia was sufficient.

     Having found no error in the ALJ’s examination of

plaintiff’s pain and fibromyalgia, the Court affirms the ALJ’s

analysis.

  III. The ALJ’s Step Five Findings Are Supported by Substantial
       Evidence

     Plaintiff argues that the ALJ’s findings at step five are

unsupported by substantial evidence.      (Pl. Br. 15.)     Plaintiff

asserts that the ALJ improperly relied on the testimony of

vocational expert Richard Hall as Mr. Hall did not cite any

sources supporting his testimony and cited to jobs that are now

obsolete.   (Pl. Br. 14.)   Plaintiff further argues that




                                   16
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 17 of 27



substantial evidence does not support the ALJ’s hypothetical to

Mr. Hall.   The Court disagrees.

     a. The ALJ’s hypothetical was supported by substantial
     evidence.

     Plaintiff argues that the ALJ’s step five determinations

are not supported by substantial evidence because the

hypothetical given to Mr. Hall was not supported by substantial

evidence.   Specifically, plaintiff argues that the ALJ

improperly determined that she could climb stairs, ladders,

stoop, kneel, crouch, and crawl because plaintiff is morbidly

obese.   (Pl. Br. 21.)

     Absent legal error, this court may not set aside the

decision of the Commissioner if it is supported by substantial

evidence.   Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Further, if the Commissioner’s decision is supported by

substantial evidence, that decision will be sustained, even

where there may also be substantial evidence to support the

plaintiff’s contrary position.     Schauer v. Schweiker, 675 F.2d

55, 57 (2d Cir. 1982).

     The Second Circuit Court of Appeals has defined substantial

evidence as “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Williams on

Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).



                                   17
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 18 of 27



Substantial evidence must be “more than a scintilla or touch of

proof here and there in the record.”      Williams, 859 F.2d at 258.

     “[W]hether there is substantial evidence supporting the

[plaintiff’s] view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ's

decision.”   Bonet v. Colvin, 523 Fed. Appx. 58, 59 (2d Cir.

2013)(summary order).    Analogously, “[g]enuine conflicts in the

medical evidence are for the Commissioner to resolve.”         Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).

     When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the

individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”             20

C.F.R. § 404.1520(e).    An individual’s residual functional

capacity (“RFC”) is the most an individual can still do despite

her limitations.   20 C.F.R. § 404.1545(a)(1).       Plaintiff has the

burden of establishing a diminished RFC.       See Butts v. Barnhart,

388 F.3d 377, 383 (2d Cir. 2004).

     1. The ALJ’s hypothetical to Mr. Hall regarding plaintiff’s
     ability to climb stairs, ladders, stoop, kneel, crouch, and
     crawl is supported by substantial evidence.

     Plaintiff does not present any evidence demonstrating that

she was unable to climb stairs, ladders, stoop, kneel, crouch,

and crawl due to her obesity.     Rather, she states that obesity

should be evidence per se of an inability to engage in physical


                                   18
        Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 19 of 27



activities.     (Pl. Br. 21.)     The Court rejects this assertion.

“A lack of supporting evidence on a matter for which the

plaintiff bears the burden of proof, particularly when coupled

with other inconsistent record evidence, can constitute

substantial evidence supporting a denial of benefits.”            Eusepi

v. Colvin, 595 Fed. Appx. 7, 8 (2d Cir. 2014) (citing Talavera

v. Astrue, 697 F.3d 145, 153 (2d Cir. 2012)).

     The ALJ examined plaintiff’s obesity and determined that

there was no evidence demonstrating that her obesity limited her

physical abilities any more than as provided in her RFC.             (R.

145.)    Further, the record fails to establish any finding to the

contrary.     Plaintiff’s treating physicians routinely noted that

despite plaintiff’s obesity, she did not appear in distress and

had a normal strength, gait, range of motion, and normal

neurological exams even while in pain.          (R. 940, 943, 947, 954,

958, 965, 984, 986, 989, 1142, 1213.)

     Dr. Brown opined that plaintiff could frequently climb

ramps, stoop, kneel, and crouch; occasionally climb ladders and

crawl, and had an unlimited ability to balance.           (R. 213.)       Dr.

Ellis opined that plaintiff could only occasionally climb ramps,

stoop, kneel, crouch, and crawl; never climb ladders; and could

frequently balance.       (R. 242.)

     Plaintiff merely disagrees with the ALJ’s conclusion but

does not state that this evidence fails to rise to the level of


                                      19
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 20 of 27



substantial evidence.    “‘Under the substantial evidence standard

of review, it is not enough for Plaintiff to merely disagree

with the ALJ's weighing of the evidence . . . Plaintiff must

show that no reasonable factfinder could have reached the ALJ's

conclusions based on the evidence in record.’”        Lillis v.

Colvin, No. 3:16-cv-269(WIG), 2017 WL 784949, at *5 (D. Conn.

Mar. 1, 2017) (quoting Hanson v. Comm'r of Soc. Sec., No. 315-

CV-0150GTS(WBC), 2016 WL 3960486, at *12 (N.D.N.Y. June 29,

2016), report and recommendation adopted sub nom. Hanson v.

Colvin, No. 315-CV-150GTS(WBC), 2016 WL 3951150 (N.D.N.Y. July

20, 2016)).

     Plaintiff has failed to show that, based on the evidence in

record, no reasonable factfinder could have reached the ALJ's

conclusions as to plaintiff’s ability to climb stairs, ladders,

stoop, kneel, crouch, and crawl.        As such, the ALJ’s RFC

determination related to plaintiff’s ability to climb stairs,

ladders, stoop, kneel, crouch, and crawl is supported by

substantial evidence.

     2. The ALJ’s hypothetical concerning plaintiff’s mental
     limitations is supported by substantial evidence.

     Plaintiff raises a similar argument regarding her mental

abilities.    Plaintiff asserts that the ALJ should have found

greater mental limitations because the ALJ determined plaintiff

had moderate limitations in concentration, persistence or pace



                                   20
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 21 of 27



when assessing whether plaintiff’s depression met listing 12.04.

(Pl. Br. 22.)

     “It is well established that a step three determination is

not an RFC assessment, but instead is used to rate the severity

of mental impairment.”    Race v. Comm'r of Soc. Sec., No. 1:14-

CV-1357 (GTS/WBC), 2016 WL 3511779, at *3 (N.D.N.Y. May 24,

2016)(citing SSR 96-8p 1996 WL 374182 (July 2, 1996); McIntyre

v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014); Skiba v. Covlin,

No. 3:13-CV-1361, 2015 WL 1780633, at *6 (N.D.N.Y. April 20,

2015); Huestis v. Comm'r of Soc. Sec., No. 2:13-CV-201, 2014 WL

4209927, at *2 (D. Vt. Aug. 25, 2014)).       “Therefore, a

determination made at step three need not carry over verbatim to

the ultimate RFC determination because the two determinations

require their own distinct analysis and conclusion.”         Race, 2016

WL 3511779, at *3.

     The ALJ’s analysis of the paragraph B criteria employs a

“special technique” “used to rate the severity of mental

impairments at steps 2 and 3 of the sequential evaluation

process.”   Id. at *4.   Where the ALJ states that this analysis

is not apart of the RFC analysis, and the RFC analysis is

supported by substantial evidence, “the ALJ [does] not commit

legal error in formulating an RFC that did not contain exact

verbiage of limitations found at steps two and three because

‘paragraph B’ findings are not RFC findings.”        Id.


                                   21
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 22 of 27



     The ALJ specifically noted that the 12.04 “paragraph B”

factors were not assessments of plaintiff’s mental RFC

determinations.    (R. 146.)   As the ALJ explained, the analysis

of plaintiff’s mental RFC was much broader than the criteria in

the paragraph B factors.    (R. 146.)    Plaintiff does not argue

that the ALJ’s mental RFC determination is not supported by

substantial evidence.    Rather, plaintiff merely argues that

paragraph B limitations must be included in the RFC

determination.    (Pl. Br. 22.)   Plaintiff’s argument is

incorrect.   See Race, 2016 WL 3511779, at *4.

     The ALJ’s reliance on the vocational expert’s testimony was

proper as the ALJ’s RFC is supported by substantial evidence.

Dumas v. Schweiker, 712 F.2d 1545, 1554, n.4 (2d Cir. 1983) (the

ALJ’s step five determination is appropriate where the

vocational expert’s testimony is based on an RFC determination

supported by substantial evidence).

     b. The ALJ did not err by relying on the testimony of Mr.
     Hall.

     At Step Five, the Commissioner must determine that

significant numbers of jobs exist in the national economy that

the plaintiff can perform.     See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    “An ALJ may make this determination either by

applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.”      McIntyre v. Colvin, 758 F.3d



                                   22
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 23 of 27



146, 151 (2d Cir. 2014).    “An ALJ may rely on a vocational

expert's testimony regarding a hypothetical as long as ‘there is

substantial record evidence to support the assumption[s] upon

which the vocational expert based his opinion,’ . . . and

accurately reflect the limitations and capabilities of the

[plaintiff] involved.”    Id. (internal citations omitted)

(alterations in original) (quoting Dumas v. Schweiker, 712 F.2d

1545, 1553-54 (2d Cir. 1983)) (citing Aubeuf v. Schweiker, 649

F.2d 107, 114 (2d Cir. 1981)).

     A vocational expert’s failure to provide the scientific

data supporting his or her conclusion as to the number of jobs

available in the national economy may still be supported by

substantial evidence.    Biestek v. Berryhill, 139 S. Ct. 1148,

1157 (2019).   “The inquiry, as is usually true in determining

the substantiality of evidence, is case-by-case.        It takes into

account all features of the vocational expert’s testimony, as

well as the rest of the administrative record.”        Id.   While the

refusal to present scientific data may or may not affect the

credibility of the expert’s testimony, the analysis “defers to

the presiding ALJ, who has seen the hearing up close.”         Id.

     The vocational expert’s credentials, history of testimony,

her ability to answer the ALJ and attorney’s questions, and the

alleged basis for her testimony are all relevant in providing

substantial evidence for her opinion.       See id. at 1155.


                                   23
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 24 of 27



     The Second Circuit has held that “a vocational expert is

not required to identify with specificity the figures or sources

supporting his conclusion, at least where he identified the

sources generally.”    McIntyre, 758 F.3d at 152.      “[T]he ALJ

[may] reasonably credit[] [a vocational expert’s] testimony,

which was given on the basis of the expert's professional

experience and clinical judgment, and which was not undermined

by any evidence in the record.”      Id.

     In Crespo, the vocational expert identified available jobs

based on a hypothetical person’s limitations and the number of

such available jobs in the national economy.        Crespo v. Comm'r

of Soc. Sec., No. 3:18-CV-00435 (JAM), 2019 WL 4686763, at *8

(D. Conn. Sept. 25, 2019).     The ALJ relied on the vocational

expert’s testimony despite the expert’s failure to identify the

source of the number of jobs.     Id.   The plaintiff’s counsel

examined the vocational expert and did not challenge the

qualifications of the expert or ask about the number of jobs

available.   Id.   The court determined that “the vocational

expert’s failure to identify the sources of her job-numbers data

does not dispel the existence of substantial evidence for the

ALJ’s conclusion that Crespo could perform a substantial number

of jobs that existed in the national economy.”        Id. at *9.

     The facts presented here are almost identical to those of

Crespo.   The ALJ relied on Mr. Hall’s testimony despite his


                                   24
       Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 25 of 27



failure to provide a source for his testimony.          (R. 35–36.)

However, the ALJ confirmed with Mr. Hall that his testimony was

consistent with the Dictionary of Occupational Titles (“DOT”).

(R. 109, 191, 192–93.)      Plaintiff’s counsel did not object to

Mr. Hall’s qualifications or to the number of jobs during the

hearing.    See (R. 186, 194.)     As in Crespo, Mr. Hall’s failure

to provide a source for the number of jobs in the economy does

not “dispel the existence of substantial evidence.”           Crespo,

2019 WL 4686763, at *9.

       Finally, plaintiff argues that the ALJ erred in accepting

Mr. Hall’s testimony because the job “Order Caller” is obsolete

due to computers.     (Pl. Br. 19.)       Plaintiff argues that the ALJ

improperly relied on Mr. Hall’s testimony because a reasonable

mind would know that 120,000 order caller jobs do not exist in

the national economy.      (Pl. Br. 19.)

       Plaintiff fails to provide any evidence that a significant

number of the telephone order caller job is not available in the

national economy.     Plaintiff merely speculates that this job now

no longer exists due to the use of computers.          Contrary to

plaintiff’s assertion, the ALJ is specifically directed to take

administrative notice of the reliable job information from the

DOT.    20 C.F.R. § 416.966(d).     Further, as already stated, Mr.

Hall’s testimony as to the number of jobs in the national

economy, in addition to his credentials and experience, provided


                                     25
     Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 26 of 27



substantial evidence to support the ALJ’s finding that a

significant number of telephone quotation clerk jobs exist in

the national economy.    Therefore, the Court rejects plaintiff’s

argument.

     The ALJ properly relied on the testimony of the vocational

expert.   Therefore, plaintiff is incorrect that his step five

determination is not supported by substantial evidence per se.

Plaintiff has failed to demonstrate that the ALJ’s RFC

determination is not supported by substantial evidence and thus

that Mr. Hall’s testimony was in error.       As such, the ALJ’s step

five findings are supported by substantial evidence.

                              CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #18-2) is

DENIED and the Commissioner’s motion to affirm that decision

(Dkt. #20-1) is GRANTED.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 10th day of July 2020, at Hartford,

Connecticut.


                                   26
Case 3:19-cv-00732-RAR Document 21 Filed 07/10/20 Page 27 of 27



                            __        /s/   __ ___ ____
                            Robert A. Richardson
                            United States Magistrate Judge




                              27
